Order entered December 6, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01499-CV

                IN RE THE HONORABLE SUZANNE WOOTEN, Relator

                                  Original Proceeding from
                                   Collin County, Texas

                                           ORDER
                          Before Justices Schenck, Reichek and Evans

       Before the Court are relator’s December 6, 2019 petition for writ of mandamus and

emergency motion for temporary relief. We request respondent and real parties in interest file

their responses, if any, to the petition as well as the motion for temporary relief, by 9:00 a.m.

MONDAY, DECEMBER 9, 2019.



                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE